                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


Lydia Stepp,

                      Plaintiff,                 :   Case No. 2:18-cv-641
       - vs -                                        Judge Sarah D. Morrison
                                                     Magistrate Judge Elizabeth Preston Deavers
Commissioner of Social Security                  :
Administration,
                                                 :
                      Defendant.


                                             ORDER

       This matter is before the Court for consideration of a Report and Recommendation issued

by Magistrate Judge Preston Deavers on July 26, 2019. (ECF No. 23). The time for filing

objections has passed, and no objections have been filed. Therefore, the Court ADOPTS the

Report and Recommendation. For the reasons set forth in the Report and Recommendation, the

Court REVERSES the Commissioner’s nondisability finding and REMANDS this case to the

Commissioner and the ALJ under Sentence Four of § 405(g) for further consideration consistent

with this Order and the Report and Recommendation. The Clerk is DIRECTED to ENTER

JUDGMENT in accordance with this Order and terminate this case from the docket records of

the United States District Court for the Southern District of Ohio, Eastern Division.

       IT IS SO ORDERED.



                                                     /s/ Sarah D. Morrison
                                                     SARAH D. MORRISON
                                                     UNITED STATES DISTRICT JUDGE
